Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  157134                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 157134                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 335193
                                                                    Genesee CC: 11-029956-FC
  AARON ANTWAUN ROBINSON,
          Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2018, the application for leave to appeal the December 28,
  2017 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Beck (Docket No. 152934) and People v Dixon-Bey (Docket No. 156746). On
  order of the Court, Beck having been decided on July 29, 2019, 504 Mich ___ (2019), and
  leave to appeal having been denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND
  this case to the Court of Appeals for reconsideration in light of Beck. In addition, the
  Court of Appeals shall analyze: (1) whether defendant’s argument pertaining to the
  consecutive nature of his sentences is outside the scope of the remand for “resentencing”;
  and (2) if not, whether the trial court articulated an appropriate basis for imposing
  consecutive sentences. See People v Norfleet, 317 Mich App 649 (2016). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2019
           p1120
                                                                               Clerk